Citation Nr: 1144018	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-10 090A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to a rating higher than 20 percent for status post right ankle 
third-degree sprain with residuals (right ankle disability).

2.  Entitlement to an increased rating for left shoulder recurrent dislocation, status post arthroscopic capsulorrhaphy with residuals (left shoulder disability), also currently rated as 20-percent disabling. 

3.  Entitlement to service connection for a right knee disability, including as secondary to the service connected right ankle disability.

4.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to June 2002.  

This appeal to the Board of Veterans' Appeals (Board) is from an October 2006 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued the 20 percent rating for the Veteran's left shoulder disability, but increased the rating for his right ankle disability from 10 to 20 percent retroactively effective as of July 19, 2006, the date of receipt of his claim for a higher rating for this disability.  He appealed for an even higher rating for his right ankle disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (A claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefits are awarded.),  He also appealed the denial of an increased rating for his left shoulder disability.

A February 2008 decision since issued during the pendency of this appeal granted service connection for tinnitus and assigned a 10 percent rating for this condition retroactively effective from September 13, 2007, the date of receipt of this new claim.  There is no higher rating for tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2011).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Also in that decision, however, the RO denied service connection for bilateral hearing loss and a right knee disability, and the Veteran appealed the denial of these other claims, so they also are before the Board.

But the claims for an increased rating for the left shoulder disability and for service connection for bilateral hearing loss require further development before being decided on appeal.  So the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, whereas the Board is going ahead and deciding the claims for a higher rating for the right ankle disability and for service connection for a right knee disability.


FINDINGS OF FACT

1.  The Veteran's right ankle disability is manifested by, at most, marked limitation of motion, but not ankylosis.

2.  His right knee disability is unrelated to his military service, including not caused or made permanently worse by his service-connected right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 percent for the right ankle disability.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2011).

2.  The Veteran's right knee disability is not due to disease or injury incurred in or aggravated by his active military service, may not be presumed to have been incurred in service, and is not proximately due, the result of, or aggravated by a service-connected disability - including especially his right ankle disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA enhanced VA's duties to notify and assist Veterans with claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  VA also is required to apprise the Veteran of whose responsibility, his or VA's, it is for obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

These VCAA notice requirements apply to all five elements of a claim: (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Ideally, VCAA notice should be provided prior to any initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If for whatever reason it was not, however, or the notice provided was inadequate or incomplete, this timing error can be effectively cured by providing any necessary notice and then readjudicating the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

A reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  All VA notice errors are not presumptively prejudicial.  That would impose an unreasonable evidentiary burden on VA to rebut the presumption and require VA to demonstrate why any error is harmless, rather than requiring the appellant, as the pleading party, to show the error was harmful.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 


In this particular case at hand, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims being decided in this decision, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless). 

A VCAA letter dated in July 2006, which was sent prior to initially adjudicating the increased-rating claim, informed the Veteran of the type of evidence and information needed to substantiate this claim and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He was subsequently sent another VCAA letter in October 2007, prior to initially adjudicating his service-connection claim, which similarly informed him of the type of evidence and information needed to substantiate this other claim and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  So he has received all required notice concerning these claims.

Regarding the duty to assist, the Veteran's pertinent medical records - including his VA medical treatment records and identified private medical records, have been obtained to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication of any additional evidence, relevant to the claims, which is available and yet not in the claims file for consideration.  He was afforded VA compensation examinations in August 2006 and January 2008, including to assess the severity of his right ankle disability, which is the dispositive issue concerning this claim, and the findings in the reports of these evaluations, along with the other evidence in the file, provide the information needed to determine whether his existing rating is most appropriate.  He was afforded a VA compensation examination in April 2011, as well, to determine the cause of his current right knee disability - including in 

terms of any potential relationship with his military service, such as by way of his already service-connected right ankle disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4)(i).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

The findings in the reports of these evaluations, along with the other evidence in the file, provide the information needed to determine whether his existing right ankle disability rating is most appropriate and to resolve the question of the etiology of his right knee disability.  So reexamination is not needed.  38 C.F.R. §§ 3.327, 4.2.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was performed.  See VAOPGCPREC 11-95 (April 7, 1995); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The VA examination reports mentioned are thorough, well reasoned, and supported by the other evidence of record.  These examinations are adequate as the claims file was reviewed for the pertinent medical and other history of the disabilities, the examiners personally evaluated the Veteran and provided findings in sufficient detail, and since they sufficiently discussed the rationale of their opinions regarding the severity of the right ankle disability and the cause of his right knee disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); 38 C.F.R. § 3.326.

Therefore, "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").  See also Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not result in any significant benefit to the Veteran).


II.  Analysis

A.  Increased-Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  But where, as here, service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Past reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  But that said, the Court held that in determining the "present level of disability" for any increased-evaluation claim, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).


In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (VA's anti-pyramiding regulation).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, the provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the DCs predicated on limitation of motion, and only when the Veteran is not already receiving compensation at the maximum level permitted for limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.


The Veteran's right ankle disability is rated under DC 5271 based on the extent of his resultant limitation of motion.  Under this code, moderate limitation of motion of the ankle warrants a 10 percent evaluation.  Whereas a 20 percent evaluation requires marked limitation of motion and is the highest possible rating under this code.  As a point of reference, normal range of motion of the ankle is considered to be 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Thus, since the Veteran already has the maximum possible rating of 20 percent available for limited motion of the ankle under DC 5271, it is not necessary to consider whether there is functional loss due to pain and weakness on motion.  See Johnson, supra.

Higher 30 and 40 percent ratings are available for ankylosis under DC 5270.  But to assign a higher rating, the record must establish that ankylosis is present.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Here, though, the Veteran does not have ankylosis, so DC 5270 does not apply.  VA examination in August 2006 determined he had right ankle motion of 0 to 15 degrees in dorsiflexion with pain from 10 to 15 degrees.  So he did not have pain throughout this entire range of motion, only in the last 5 degrees of it.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  So even considering he had pain at 10 degrees of dorsiflexion and, in turn, considering that as the terminal point of his range of motion in this direction, he still had this 10 degrees of motion in this direction, so no ankylosis.

More recent VA examination in January 2008 found he had right ankle motion of 0 to 20 degrees in dorsiflexion, and from 0 to 45 degrees of plantar flexion.  As already mentioned, this is entirely normal range of motion of the ankle.  Clearly then, this range of motion is not even remotely suggestive of ankylosis.

Also, for this reason, DC 5272, for ankylosis of the subastragalar or tarsal joint, does not apply, either, irrespective of the fact that this other code does not provide for a rating higher than 20 percent. 

As well, the Veteran is not shown to have malunion of the Os calcis or astragalus of the type contemplated by DC 5273 or astragalectomy as required by DC 5274, irrespective of the fact that these other codes also do not provide for a rating higher than 20 percent.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there is a three- step inquiry for determining whether a Veteran is entitled to an extra-schedular rating. 

First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right ankle disability with the established criteria found in the rating schedule for ankle disability shows that the rating criteria reasonably describe and contemplate his disability level and symptomatology, for the reasons and bases already discussed. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that he has required frequent hospitalization for this disability.  Indeed, to the contrary, most, if not all, of the evaluation and treatment he has received for this disability has been on an outpatient basis, not as an inpatient, much less frequent inpatient.  Additionally, it is not shown he has experienced the required marked interference with employment due to this disability - meaning above and beyond that contemplated by his existing rating.  See 38 C.F.R. § 4.1 (indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired). 

The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is unwarranted.  Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating higher than 20 percent for his right ankle disability.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.  Accordingly, the appeal of this claim is denied.

B.  Service-Connection Claim

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). 


Service connection for certain chronic diseases, including arthritis, may be presumed if they became manifest to a degree of 10-percent disabling during the Veteran's first year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  When a disease is first diagnosed after service, service connection nevertheless may be established by evidence demonstrating the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  38 C.F.R. § 3.303(d).

Service connection also may be granted on a secondary basis for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(b).  Establishing service connection on this secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.  

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Any issue material to this determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).


The essential basis of this claim is that the Veteran's right knee disability was caused by instability due to his service-connected right ankle disability.  He was involved in a motor vehicle accident in March 2006, so since service, and sustained a subdural hematoma.  And he says that subsequently, in May 2006, while walking, his right knee buckled on account of the instability from his service-connected right ankle disability, causing him to fall and injure his right knee.

So this claim is not predicated on the notion that his right knee disability was either directly or presumptively incurred or aggravated in service, rather, on the premise that it instead was caused or aggravated by (i.e., is secondary to) his already service-connected right ankle disability.  Medical evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  And this is especially true when, as here, the type of condition at issue is not readily amenable to mere lay diagnosis or probative comment on its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2).

The medical evidence indicates the current right knee disability is unrelated to the Veteran's military service, including not caused or aggravated by his already service-connected right ankle disability.  He had a VA examination in April 2011.  And after reviewing the claims file and considering the results of that examination, X-rays, and magnetic resonance imaging (MRI), the examiner diagnosed right knee sprain/contusion.  But he indicated this disability was less likely than not caused by the service-connected right ankle disability, rather, the abnormal gait that exacerbates (i.e., aggravates) the right knee disability is caused by weakness due to the Veteran's nonservice-connected subdural hematoma.  So this VA examiner has disassociated the right knee disability from the right ankle disability attributable to the Veteran's military service, both in terms of causation and aggravation, citing instead the subdural hematoma as the source of the right knee disability, which has no relationship whatsoever with the Veteran's military service but, instead, is the result of the intercurrent injury he has sustained since service in the March 2006 motor vehicle accident.

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim, so there is no reasonable doubt to be resolved in the Veteran's favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The claim for a rating higher than 20 percent for the right ankle disability is denied.  

The claim for service connection for the right knee disability also is denied.  


REMAND

The Veteran requested service connection for a left shoulder disability in April 2002.  A VA examination in May 2002, in response, revealed the presence of four disfiguring scars on this shoulder.  The lateral and two posterior left shoulder scars were soft, elevated, and nontender.  The anterior left shoulder scar was soft, elevated, and had mild adherence.  Photographs of the scars are associated with the examination report.  A June 2002 RO decision granted service connection for left shoulder disability and assigned a 20 percent rating under DC 5299-5203 (pertaining to impairment of the clavicle or scapula).  In the assignment of DC numbers, hyphenated DCs may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  So a hyphenated DC reflects a rating by analogy.  See 38 C.F.R. §§ 4.20 and 4.27. 


The RO noted the scar examination and found that an additional 10 percent rating was not warranted under DC 7804 (pertaining to scars that are superficial and painful on examination).  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (separate ratings may be assigned for symptoms, such as scars, which are not "duplicative of or overlapping with the symptomatology" of the underlying condition). 

In July 2006, the Veteran requested an increased rating for his left shoulder disability.  He was afforded VA joints examinations in August 2006 and, more recently, in April 2011.  However, the claims file does not contain any recent evidence (after May 2002) regarding the severity of his left shoulder scars.  Therefore, a scars' examination is needed prior to deciding this claim.  

The AMC also must obtain any potentially outstanding private and VA audiological treatment records.  In his Substantive Appeal (on VA Form 9) received in April 2008, the Veteran disputed the results of audiological testing earlier that year, in February 2008 during his VA examination, indicating had not met the threshold minimum requirements for a ratable hearing loss disability under 38 C.F.R. § 3.385.  With respect to the requisite showing of hearing loss, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  But according to VA standards, impaired hearing must be at a certain level of severity to be considered an actual ratable disability.  According to VA regulation, hearing loss only will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


The Veteran stated on this April 2008 VA Form 9 that, although the February 2008 VA compensation examiner had determined the Veteran had "little-to-no" hearing loss in his left ear, he had visited another doctor who had informed him that his hearing in this ear "was one step under a hearing aid."  He spoke of how he often, as a result, has to reposition himself to the left if people are talking to him in order for him to hear them.  It therefore is imperative the AMC obtain any more recent evaluation or treatment records, including from this other doctor.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1)(2011).  Also, any more recent, relevant, VA outpatient evaluation or treatment records should be obtained and associated with the claims file for consideration.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(2), (c)(3), (e) (2011).  If the AMC learns that no additional records exist, or the attempts to obtain these records are unsuccessful, then the AMC must make an express declaration confirming that further attempts to obtain these additional records would be futile.  The Veteran also should be apprised of this.  Id.  

If additional evidence comes to light raising questions as to whether the Veteran has sufficient hearing loss to be considered a ratable disability according to the requirements of 38 C.F.R. § 3.385 (that is, to seemingly refute the findings noted during his prior VA examination in February 2008), then schedule him for another VA audiological examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (when there are credible suggestions the disability has worsened since last examined or evaluated by VA, the Veteran is entitled to another examination); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination to assist in making this reassessment).  The designated examiner also would need to comment on the effects of the Veteran's hearing loss on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 


Accordingly, these remaining claims are REMANDED for the following additional development and consideration: 

1.  Contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain any additional medical evaluation or treatment records from the doctor who purportedly told him that he had substantial hearing loss in his left ear (so much so that he is "one step under a hearing aid").  See the April 2008 VA Form 9.  Obtain these and any other outstanding private treatment records.  Ask the Veteran to assist in obtaining these records by providing the relevant dates of treatment, names of the treating physicians, phone numbers and addresses, or by himself providing these treatment records if, for example, he has them in his personal possession.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1) (2011). 

2.  Also ask the Veteran to assist in obtaining any outstanding VA treatment records by specifying dates, locations, and providers of treatments at VA facilities.  After allowing an appropriate time for response, obtain all identified records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1). 


3.  Then schedule a VA compensation examination to obtain an opinion concerning the severity of the four scars on the Veteran's left shoulder.  The claims file must be made available to and reviewed by the examiner for the pertinent medical history.  The examiner's report should set forth in detail all current complaints and clinical findings concerning these scars, including any damage to surrounding or underlying tissues.  If any scars that were previously described are no longer visible, the examiner should expressly state this.  Also indicate the location and size of the scars and whether they meet the eight characteristics of disfigurement discussed in 38 C.F.R. § 4.118, DC 8100 (2011). 

The rationale for any opinion expressed should be provided, if necessary citing to specific evidence in the file.

4.  Also, if there is additional evidence tending to suggest the Veteran now has sufficient hearing loss to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered a ratable disability, schedule a VA compensation examination to reassess the severity of this hearing loss according to the requirements of this VA regulation.  The claims file must be made available to the designated examiner for review of the pertinent medical and other history.  The testing to determine the current severity of the Veteran's bilateral hearing loss must include the use of controlled speech discrimination (Maryland CNC) and a puretone audiometry test.  The examiner also must specifically comment on the effects of the Veteran's hearing loss on his occupational functioning and daily activities and the likelihood (very likely, as likely as not, or unlikely) this hearing loss is related or attributable to his military service, such as to noise exposure and consequent injury, i.e., acoustic trauma, or otherwise dates back to his service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the STRs to provide a negative opinion). 

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

5.  Then readjudicate these remaining claims in light of all additional evidence.  If either claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these remaining claims. 


The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


